DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 4-6, 9-12, 36 are withdrawn.
Claims 19, 21, 23, 25-29 is original.
Claim 20 is currently amended.
Claims 30-35, 37-41 are cancelled.
Claim 42 is new.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 depends from claim 19, and which recites comprising (opened language) where consisting (closed language) is present in parent claim 19.  
Recitation of comprising after / in a claim which depends from a claim delimited by consisting opens the claim up to problems because it can include mixtures of components not present in claim 19.  
The renders the claim scope failing to further limit the subject matter of claim 19 and therefore, a rejection under 35 U.S.C. 112(d) is appropriate.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Regarding claim 20, the single nozzle device is taken to invoke 35 U.S.C. 112(f) to read in the corresponding structure(s), material(s) or act(s) in accordance with the specification in [0039] as an inner nozzle and an outer nozzle.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 23, 25-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tsuge (JP 2007/277771).

Regarding claim 19, Tsuge discloses a process see method of title, abs) for forming a 3D electrically conductive structure (the object formed from these materials would necessarily be electrically conductive to some extent) comprising:
Simultaneously spraying (see simultaneous spraying of [0018]) a monomer (see thiophene of [0021]) and oxidant (see oxidant of [0021]), wherein the monomer and oxidant react with each other to form a conductive polymer (see conductive of [0018]) on the substrate (see substrate of [0014]).

Regarding claim 23, since the deposited material is more than one monolayer (atomic thickness) thick Tsuge is interpreted as having multiple layers (see [0014] regarding the layer thickness being 1-2 microns thick).

Regarding claim 25, the combination Tsuge discloses: further comprising atomizing the monomer prior to spraying (See atomization of [0014]).

Regarding claim 26, the combination Tsuge discloses: wherein the monomer is atomized by a technique selected from the group consisting of electro-spraying (see electrostatic spraying taken as an obvious variant to electrospraying to one of ordinary skill in the art – [0014]), ultrasonic atomization, rotating disk atomization, spray cooling atomization and combinations thereof.  

Regarding claim 27, the combination Tsuge discloses: wherein the monomer comprises 3,4-ethylenedioxythiophene (see [0009]).

Regarding claim 28, Tsuge discloses: wherein the oxidant is iron chloride (see iron chloride of [0017]).

Regarding claim 29, Tsuge: discloses: wherein the oxidant for the monomer or the monomer are provided as mixtures with one of more organic solvents (see non-aqueous solvents / organic solvent of [0012]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge (JP 2007/277771), and further in view of Coe (US 2003/0164567).

Regarding claim 20, the combination Tsuge does not disclose: wherein the monomer and the oxidant are sprayed through a nozzle device (see inner and outer nozzles of instant specification when invoked under 35 U.S.C. 112(f)).
Reasonably pertinent to the problem Tsuge was trying to solve regarding multi-material nozzles (see title, abs), Coe discloses: a nozzle device (see nozzles of Fig. 2 – claims 1 & 3 regarding simultaneous spraying – Examiner has interpreted that the nozzles do not interact the two materials until they have exited the nozzle – Examiner notes that there is nothing of record to demonstrate unobvious results / secondary considerations of mixing these materials as they exit the nozzle vs. when they are deposited on the substrate).
To add the nozzle device of Coe to the spraying of conductive materials method of Tsuge was a suitable design for the spraying of multiple materials and selection a known design for its intended uses.  One of ordinary skill in the art of conductive element manufacture would have looked from Tsuge to Coe to determine how to spray the materials onto the substrate and would have found Coe’s nozzle device suitable for the intended function of Tsuge.
See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.  Furthermore, doing so had the benefit that it allowed for greater control over the granulation during production.
It would have been obvious to one of ordinary skill in the art to combine the nozzle device of Coe with the additive manufacturing method of Tsuge to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended use.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge (JP 2007/277771), and further in view of Coe (US 2003/0164567), and Lipson (US 2013/0089642).

Regarding claim 21, the combination Tsuge / Coe does not disclose: wherein the nozzle device comprises an inner nozzle and an outer nozzle.
In the same field of endeavor of fluid deposition heads and layered object manufacturing as Tsuge, Lipson discloses: wherein a liquid inlet port and the nozzle are concentrically located within a post ([0144]).
To add the concentric nozzle of Lipson to the manufacturing method of Tsuge had the benefit that it allowed for the fluid stream to pass directly through and continue to be deposited on the substrate ([0144]) and also allowed for the volatile liquid components to evaporate ([0144]).
It would have been obvious to one of ordinary skill in the art to combine the concentric nozzle of Lipson with the manufacturing method of Tsuge to arrive at the claimed invention before the effective filing date because doing so allowed for the volatile components to evaporate before deposition.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuge (JP 2007/277771), and further in view of Mima (CN 103119744).

Regarding claim 42, the combination Tsuge does not disclose: wherein the monomer is sprayed from a first nozzle and wherein the oxidant is sprayed from a second nozzle.
In the same field of endeavor of polythiophene deposition (see [0064]) as Tsuge, Mima discloses: wherein the printhead may comprise a plurality of coating devices ([0040]).
To spray the monomer and oxidant from separate nozzles would have been obvious to try and optimized the coating device to the kind of ink ([0040]).
It would have been obvious to one of ordinary skill in the art to combine the multiple and separate spray/coating devices of Mima in the coater of Tsuge to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the nozzle shape / structure to the kind of ink deposited.

Conclusion

Citation of pertinent / related prior art: Nobuta (CN 103443890) discloses: printing/spraying on a substrate ([0074]) of aniline ([0081]) and iron chloride ([0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743